Filed 12/3/21 P. v. McDaniels CA1/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A158181
 v.
 SHELTON MCDANIELS,                                                     (Alameda County
                                                                        Super. Ct. No. 604145C)
           Defendant and Appellant.


         Defendant Shelton McDaniels participated in a gun battle that resulted
in the killing of an innocent bystander, Chyemil Pierce. A jury convicted
McDaniels of second degree murder and found true various firearm
enhancements, including that he personally and intentionally discharged a
firearm causing death. It also convicted him of possession of a firearm by a
felon and evading a peace officer. The trial court sentenced him to 40 years
to life in prison.
         On appeal, McDaniels challenges only his murder conviction and the
accompanying enhancements. He claims that there was insufficient evidence
that his actions proximately caused Pierce’s death, as it was conceded he did
not fire the fatal bullet. He also claims that the trial court improperly
omitted jury instructions on provocative act murder and involuntary
manslaughter and that instructions on proximate cause and the union of act
and intent were legally incorrect. McDaniels further claims that his trial

                                                               1
counsel rendered ineffective assistance by failing to request an instruction
based on a change in Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate
Bill 1437) to the imputation of malice and by not objecting to the prosecutor’s
comments on McDaniels’s courtroom demeanor. McDaniels also argues that
the prosecutor relied on racial stereotypes during the trial. Finally,
McDaniels contends that the cumulative effect of all the alleged errors
requires reversal. We are not persuaded by any of these claims and therefore
affirm.
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      McDaniels was tried in the summer of 2019 with Julian Ambrose,
another participant in the gun battle. Ambrose, who was 16 years old at the
time of the murder and testified in his own defense, reached a plea
agreement with the prosecution after the prosecutor presented his initial
closing argument. Four other participants—Anthony Sims, Alex Davis,
Michael Stills, Jr., and Jerry Harbin—were tried together for murder in
2017, and this panel affirmed the convictions of Sims, Davis, and Stills in two
previous opinions. (People v. Sims (Sept. 4, 2020, A155339) [nonpub. opn.]
(Sims); People v. Davis (Mar. 27, 2019, A152259 & A153136) [nonpub. opn.]
(Davis).)1



      1 “After the jury indicated it was deadlocked on the murder charge
against Harbin, he pleaded no contest to voluntary manslaughter, and he was
sentenced to 13 years in prison in July 2017. Davis and Stills were convicted
of second degree murder and various firearm enhancements, and later that
year they were sentenced, respectively, to 40 years to life in prison and
16 years to life in prison.” (Sims, supra, A155339.) Sims was also convicted
of second degree murder but “was not sentenced until July 2018, to allow for
time to make a record for a future youth offender parole hearing.” (Ibid.) At

                                       2
      Much of the evidence presented in this trial was similar to the evidence
presented in the previous trial of Sims, Davis, Stills, and Harbin, but there
were also significant differences. Thus, although our background discussion
uses the same general structure and some of the same phrasing as that in
Sims and Davis, we do not draw our description of the facts from those
opinions.
      A.    Background
      On the afternoon of March 9, 2015, Pierce was killed near the
intersection of 30th Street and Chestnut Street (the intersection), in an area
of West Oakland nicknamed “Third World.” Chestnut runs north to south,
and 30th runs east to west. Adeline Street runs parallel to Chestnut, to the
west, and 28th Street runs parallel to 30th, to the south.
      Of the people charged with crimes in connection with Pierce’s murder,
several were associated with the Third World neighborhood: McDaniels;
Harbin, whom McDaniels considered his “brother”; Davis; and Stills.2 The
other people charged were associated with another neighborhood of West
Oakland known as “the Bottoms”: Joneria Reed; her son, Dijon Ward; Reed
and Ward’s cousin, Sims; and Ambrose, who was friends with Ward.3 As was
true in the previous trial, little evidence suggested there was any tension
between the two neighborhoods at the time of the murder. Rather, several



the prosecutor’s request, the firearm enhancements found true against him
were stricken, and he received a term of 15 years to life in prison. (Ibid.)
      2No evidence was presented in this trial about the role Stills played in
the shooting, and we do not mention him again.
      3 Ward testified that he pleaded no contest to being an accessory after
the fact and received probation. As she did in the previous trial, Reed
testified for the prosecution in this case under an agreement that if she was
truthful, she would be allowed to withdraw her plea to murder and receive a
six-year sentence for voluntary manslaughter.

                                       3
witnesses testified that the conflict that day grew out of personal
disagreements, and there were many friendships and other connections
between the two groups.
      The prosecutor sought only a second degree murder conviction, and he
did not attempt to prove that McDaniels was Pierce’s actual killer. Rather,
as we discuss in more detail below, there was evidence that during the
incident McDaniels fired two firearms, a rifle and a Glock pistol, and the
prosecutor urged the jury to find that McDaniels acted with implied malice by
contributing to a dangerous situation that culminated in Pierce’s death. The
jury was also instructed on perfect self-defense or defense of another and
voluntary manslaughter based on imperfect self-defense or defense of another
and heat of passion.
      B.    The Fight Between Harbin’s Girlfriend and J.G.
      On the afternoon of the murder, Harbin and his girlfriend arrived at
Third World in his red Porsche SUV. Harbin’s girlfriend wanted to find her
friend, R.B., who lived in the neighborhood. R.B. had dated Donald Ward,
Ward’s brother and Reed’s son, until his murder a few months earlier. R.B.
was in the beginning stages of a relationship with McDaniels, with whom she
maintained contact after his arrest but had stopped talking to by the time of
the summer 2019 trial.
      Reed and her sister had driven to Third World earlier on the afternoon
of March 9. Reed testified that McDaniels, whom she did not know by name,
was present when she arrived. His white Mercedes sedan was parked on the
northern side of 30th, near the northwest corner of the intersection, and
Reed’s sister participated in a dice game taking place by his car. J.G., the
mother of Ward’s child, subsequently arrived with two of her female cousins.




                                       4
      Harbin’s girlfriend testified that when she and Harbin arrived in the
area, R.B. was around a group of other women. That group included Reed,
J.G., and J.G.’s cousins. Harbin’s girlfriend got out of the Porsche to try to
persuade R.B. to come with her, but R.B. refused. The other women then
began to “taunt” and “stare at” Harbin’s girlfriend.
      Harbin’s girlfriend testified that before she could leave, she got into a
fist fight with J.G., with whom she was on bad terms. Harbin’s girlfriend
was bigger than J.G., and witnesses agreed that Harbin’s girlfriend was
winning the fight. Several other women then got involved in the fight to help
J.G., including both of her cousins. R.B. also intervened in an attempt to stop
the fight.
      Meanwhile, Harbin got out of the Porsche and also tried to break up
the fight. When J.G.’s younger cousin tried to hit his girlfriend, however, he
“shoved” the cousin’s face, causing her to cut her lip on her braces.4 Reed
then intervened in the fight, and Harbin pushed her to the ground.
      Reed testified that she got up and asked Harbin “why he put his
fucking hands on [her].” A neighbor who lived near the intersection testified
that she noticed “a lot of commotion” and heard a woman say something like,
“You Third World some punk [ass niggas], and you gonna push a woman
down on the ground.”
      Reed then heard someone in the crowd say “[s]omething like, ‘Oh, that’s
Donald’s mama. What you be trippin’ on?’ ” According to Reed, Harbin
responded, “Fuck her and her dead-ass son.” J.G.’s cousins testified that they
also heard this response, but R.B. and Harbin’s girlfriend did not hear
Harbin say anything about Reed’s son.


      4The younger of J.G.’s cousins did not testify at this trial, but some of
her testimony at the previous trial was read into the record.

                                        5
      Harbin and his girlfriend got back into the Porsche. Before they could
leave, J.G. approached the passenger’s-side window and tried either to
pepper spray or to tase Harbin’s girlfriend. J.G.’s cousins both saw Harbin
pull out a gun and point it toward J.G., causing her to back away from the
Porsche. Harbin’s girlfriend denied ever seeing Harbin with a gun, however,
and indicated that the other witnesses were lying about this. Harbin and his
girlfriend left, and Harbin dropped his girlfriend off a few blocks away.
      C.    Reed Calls Ward and Sims to the Scene.
      Harbin’s girlfriend testified that before leaving Third World with
Harbin, she observed Reed get on the phone and say, “Get over here right
now. This nigga just put his hands on me.” R.B. also heard Reed make
similar statements and “demand” that Ward come to the scene. Reed
admitted that, feeling “disrespected,” she called Ward and told him that
“someone had just put their hands on [her].” Reed also called Sims and told
him what had happened because she “did not want [her] son to be there
alone.” Reed indicated that she called the men because, being in an
“unfamiliar” area, she felt like she needed some protection. She denied,
however, that she actually “asked them to come down and help [her].”
      Reed did not remember seeing McDaniels in the area after she made
the phone calls. J.G.’s younger cousin, however, testified that McDaniels
“said something . . . like, ‘You bitches aren’t from around here,’ ” and told her
and her cousins to leave. The older cousin recalled hearing him say
“something about his brother because that’s when [she] realized that the
situation was bad because his brother . . . was the guy in the red truck,”
namely Harbin. The younger cousin testified that McDaniels “was talking
about shooting.” Both cousins then saw him run into a nearby house, and the
older cousin claimed he quickly came back out holding a “big gun” that was



                                        6
about three feet long. Scared, the older cousin left with the younger cousin,
but J.G. went to R.B.’s house to clean her face, which was bleeding.
      Ambrose testified that meanwhile, he was asleep at Ward’s house when
Ward woke him up and “told [Ambrose] that he wanted [Ambrose] to ride
with him.” They left in Ward’s car, a blue Acura, and Ward told Ambrose
they were going to Third World because Ward’s “mom had been pushed.”
      Soon, Ward and Ambrose arrived at the intersection.5 Ambrose
testified that he “could sense there was some kind of a tension because there
was just like a bunch of people out there.” Before getting out of Ward’s car,
Ambrose retrieved a handgun from under the front passenger’s seat, which
he claimed was left there earlier that day by another acquaintance of Ward’s.
      Ward and Ambrose approached Reed to check on her. Reed testified
that after comforting her, Ward “went to talk to some guys in the area,” a
group that included McDaniels. R.B. recalled seeing Ward and McDaniels
talking to each other. Both Reed and R.B. testified that Davis was also in the
area around this time.
      Ambrose testified that in the meantime, he returned to Ward’s car,
which was parked on 30th at the southwest corner of the intersection, and
stood outside it, facing away from the street. R.B. testified that she
approached Ambrose, with whom she was “close,” to explain what had
happened with Reed. She was not able to talk to him before the shooting
started, however.



      5R.B. testified that Ward’s father and Sims were with Ward and
Ambrose. Ambrose testified that he and Ward arrived alone and Sims
arrived soon afterward, before the shooting. Ward told the police that he
drove to Third World by himself. Reed also denied seeing Sims at the scene,
but she testified that Ward’s father picked up her and her sister on 30th
immediately after the shooting.

                                       7
      D.     Harbin Returns, and the Shooting Begins.
      R.B., who was standing near the southeast corner of the intersection,
saw Harbin driving west on 30th toward Adeline in what was stipulated to be
his rental Buick sedan. She and Reed testified that Reed’s sister yelled,
“There that nigga go right there.” Ambrose also admitted hearing someone
yell that.
      R.B. testified that she saw first Ambrose and then Sims, both of whom
were near the southwest corner of the intersection, shooting handguns
toward Harbin’s car, which eventually crashed. Reed testified that she saw
Ambrose pointing a black gun. R.B. also saw Davis, who was standing on
Chestnut near its northern intersection with 30th, shooting a handgun
toward Ambrose and Sims.
      According to Ambrose, he did not shoot until after the gunshots started
and he was hit in the back of his shoulder. After stumbling forward, he took
out his gun. Before he could shoot it, he was “shot two more times” from the
direction of 30th, and he then “just started to fire blindly with [his] eyes
closed” toward 30th. After being shot, he ran south on Chestnut before
collapsing near a house a few doors from the intersection. He indicated that
as he was running, he continued to hear gunshots and kept firing behind him
because he thought people were chasing him.
      R.B. acknowledged that McDaniels was present when the shooting
began and that Harbin’s car passed by where he was, but she testified that
she did not remember seeing him shoot. She also testified that she never saw
him with a rifle. Likewise, Reed testified that she never saw McDaniels with
a weapon. When R.B. spoke to police after the murder, she told them that
McDaniels was also shooting but subsequently said she did not see him shoot.
She explained at trial that her initial statement that McDaniels was shooting



                                        8
was based on “hearsay” from others and not anything she witnessed
firsthand.
      McDaniels was later recorded in jail talking about the shootout, and
the recording was played for the jury. After indicating that Sims, whom
McDaniels mistakenly believed shot Pierce, was in the hospital, McDaniels
stated, “But that the one [Sims], that’s one of the ones I got on though. Yeah.
I hit him.” Then, referring to Ambrose, McDaniels said, “He the one that
initiated everything. He got on big bro [Harbin]. He wake the car up. Doom,
doom, doom, doom. That’s the one I drop first right. So when he get dropped.
The other lil nigga [Sims] start busting. He try to get on me. I clip him off
the dribble. Boom, boom. Nigga look out nigga. Drop him. I’m going for the
kill though on his partner [Ambrose]. So he [Sims] . . . spared him because
when he, when he busted at me, the lil nigga [Ambrose] got back up. The
other lil nigga that I just dropped, he got back up. . . . [¶] . . . But um, yeah,
him, him and the other lil nigga. The other lil nigga, I fucked him over.”
      Ambrose testified that he did not see who was shooting at him, and he
specifically denied seeing McDaniels shoot. A month after the shooting,
however, Ambrose gave police a description of the man who shot at him that
matched McDaniels’s description. At trial, Ambrose claimed that he was
lying to police about the characteristics of the man who shot him, but he also
indicated that he would not identify that person even if he knew who it was.
      E.     Pierce Is Killed and the Shooters Flee.
      Pierce lived on Chestnut close to its intersection with 28th, on the west
side of the street. A contractor who was working at Pierce’s house that day
testified that he saw her arrive home in her car with her children. As she
was parking, he heard gunshots from “two or three guns,” and he dropped to




                                         9
the ground. There was a break in the gunshots, and then they began again
but sounded “bigger and louder.”
      A neighbor of Pierce’s heard “close to a hundred gunshots from . . .
several different guns,” likening it to “a war zone.” She testified that there
were “a lot of gunshots,” then “a small pause” as if the participants were
reloading, and then “more.” Another neighbor of Pierce’s testified that she
heard several gunshots, with a short pause in the middle, and then looked
outside and observed Pierce “yelling at her kids to run.” The neighbor saw
Pierce fall on the ground as she was running behind her children. It was
later determined that Pierce died from a single gunshot to the head and neck.
      This neighbor then saw two teenaged males run down Chestnut, each
holding a handgun. Although the neighbor heard gunshots while the men
were running, she did not see either of them actually shooting. She testified
that the two men ran toward a dark blue Audi station wagon or SUV, in
which there was another man motioning to them, and the car drove away
with all three men in it. Similarly, the contractor testified that when he
looked outside, he saw a black Audi SUV that was revving its engine and two
men, one bleeding from the chest, “chasing after the car.”
      Another neighbor testified that she heard “tons of gunshots” that
sounded like “a wild west shootout.” The shots originally seemed like they
were coming from farther away but then got closer. She looked out the
window and saw a dark Audi or BMW driving south on Chestnut. At least
three young men, one of whom looked like he had been shot in the chest and
was holding a handgun, were running alongside the car as if trying to get
into it. The neighbor also saw a man with dreadlocks who seemed to be
chasing the others while pointing a gun toward them. Davis was the only
person charged in connection with the homicide who had dreadlocks. And



                                       10
when shown a picture of Davis, the neighbor agreed that his dreadlocks
looked like the ones on the man she saw pointing the gun.
      F.    The Aftermath and the Physical Evidence
      Harbin’s girlfriend testified that she returned to Third World with a
few friends “to go look for the girls that jumped [her].” As they arrived, they
heard someone say that a woman was killed, and they saw Pierce lying on the
ground. Harbin’s girlfriend walked up Chestnut and observed Ambrose, who
was like a “cousin” to her, lying on the side of a house, bleeding. Ambrose
was taken to the hospital, where he had to stay for several weeks. Sims had
been shot multiple times in the chest, and he also went to the hospital.
      Harbin’s rental Buick was recovered later that night. Its rear window
had been shot out, and it had bullet holes caused by shots fired from both
inside and outside the vehicle. Two .45-caliber shell casings were found in
and around the car, one on the rear driver’s-side floorboard and one
underneath the car. There was blood at shoulder level on the driver’s seat.
      A second girlfriend of Harbin’s, who had begun dating Harbin a few
weeks earlier, testified that on the day of the murder, he contacted her and
“said that they were trying to kill him, that they were shooting at him and he
was defending [himself].” He had been shot in the back. The girlfriend
rented a hotel room in Hayward for Harbin and McDaniels, and the three
went there. Both men had guns. The girlfriend had seen McDaniels with
Harbin on several prior occasions, and she testified that they and other men
they hung out with were often trading guns back and forth.
      The evidence showed that at least six different weapons were fired at
the scene. First, a Springfield Armory semi-automatic .45-caliber pistol,
which had Sims’s blood on it, and two boxes of .45-caliber ammunition were
recovered from Reed’s sister’s house. A cluster of five casings discharged by



                                       11
that gun were recovered in the street near the southeast corner of the
intersection. In addition, three bullets fired from that gun were located
farther west on 30th, toward Adeline.
      Second, the two .45-caliber shell casings found in and around Harbin’s
rental car were fired by the same gun, which was not the Springfield Armory
pistol tied to Sims. This firearm was never recovered, but it was reasonable
to infer Harbin shot it, given that the casings were in and around the Buick
when it was recovered at a separate location.
      Third, a Bersa Mini Firestorm .40-caliber pistol, which Ambrose
identified as the gun he used and had his blood on it, was found near where
he collapsed. Nine casings from the Firestorm were found at the scene: six
clustered on 30th near the southwest corner of the intersection, and three
around the corner on Chestnut, a few doors south of the intersection.
      Fourth, four .223-caliber casings fired by the same gun were recovered
on Chestnut a few doors south of the intersection, near the second group of
casings fired by Ambrose’s gun. A criminalist testified that the casings were
fired by an “AR-15 or M-16 type of rifle.” No AR-15 or other similar gun was
ever recovered, but .223-caliber ammunition was recovered from Harbin’s
second girlfriend’s apartment. The girlfriend testified that a few days after
she took them to the Hayward hotel, Harbin and McDaniels arrived at her
apartment to pack up items from a closet which she allowed Harbin to use for
storage. Harbin had a gun that was about three feet long, and she refused to
let him bring it inside. Along with J.G.’s older cousin’s testimony, this
evidence tended to suggest that McDaniels used a rifle during the shootout.
      Fifth, a Glock .40-caliber pistol was also recovered from the apartment
of Harbin’s second girlfriend. She testified that after Harbin and McDaniels
packed and departed, she found the gun hidden in her reclining chair. The



                                        12
Glock had Harbin’s DNA on it but not McDaniels’s. That gun fired 20 of the
casings found at the scene. Five were on the sidewalk at the intersection’s
southwest corner and the rest, as well as a bullet fired by the same gun, were
in the street on 30th, slightly west of the intersection. As we discuss in more
detail below, it is reasonable to infer that McDaniels also shot this gun.
      Finally, a single .38/.357-caliber bullet shot by an unrecovered firearm
was found a couple feet from Pierce’s head and had her DNA on it. The
criminalist testified that the bullet was of a caliber “most commonly
associated with revolvers,” a type of gun that does not expend casings. The
evidence suggested, by process of elimination, that Davis fired this gun, as
Ward denied having a gun and no one testified to seeing him with one.
      Four days after the murder, McDaniels and Harbin were apprehended
after a high-speed chase during which McDaniels was driving. A 9mm
Taurus firearm was recovered in the street near the car’s passenger side,
where Harbin had been sitting, but that gun did not fire any of the bullets or
casings found at the murder scene.
      G.    The Verdict and Sentencing
      McDaniels was charged with one count of murder with the
accompanying allegations that he personally used a firearm, personally and
intentionally discharged a firearm, and personally and intentionally




                                       13
discharged a firearm causing death.6 He was also charged with felony counts
of possession of a firearm by a felon and evading a peace officer.7
      The jury convicted McDaniels of second degree murder and found true
the firearm enhancement allegations. It also convicted him of the other two
felonies charged. In July 2019, the trial court sentenced McDaniels to 40
years to life in prison, composed of a term of 15 years to life for the murder
and a consecutive term of 25 years to life for the personal and intentional
discharge of a firearm causing death. Terms for the remaining convictions
and firearm enhancements were imposed and stayed.
                                      II.
                                  DISCUSSION
      A.    There Was Sufficient Evidence that McDaniels Proximately
            Caused Pierce’s Death.
      McDaniels claims that his murder conviction and the enhancement for
personal and intentional discharge of a firearm causing death must be
reversed because there was insufficient evidence that his actions proximately
caused Pierce’s death. We are not persuaded.



      6The murder charge was brought under Penal Code section 187,
subdivision (a), and the firearm enhancements were alleged under Penal
Code sections 12022.5, subdivision (a), and 12022.53, subdivisions (b) and (g)
(personal use), and section 12022.53, subdivisions (c) (personal and
intentional discharge) and (d) (personal and intentional discharge causing
death). All further statutory references are to the Penal Code unless
otherwise noted.
      7 The firearm-possession charge was brought under section 29800,
subdivision (a)(1), and the evading charge was brought under Vehicle Code
section 2800.2, subdivision (a). Although the information also contained
several prior-conviction allegations, the prosecutor dismissed them before
sentencing. At trial, the parties stipulated that at the time of the murder,
“McDaniels was a convicted felon having been convicted of a felony within
[10] years of that date.”

                                       14
            1.     General legal standards
      Second degree murder is “ ‘the unlawful killing of a human being with
malice aforethought but without the additional elements, such as willfulness,
premeditation, and deliberation, that would support a conviction of first
degree murder.’ [Citation.] Malice may be either express (as when a
defendant manifests a deliberate intention to take away the life of a fellow
creature) or implied. [Citation.] ‘Malice is implied when the killing is
proximately caused by “ ‘an act, the natural consequences of which are
dangerous to life, which act was deliberately performed by a person who
knows that [the act] endangers the life of another and who acts with
conscious disregard for life.’ ” ’ ” (People v. Cravens (2012) 53 Cal.4th 500,
507 (Cravens).)
      “ ‘The principles of causation apply to crimes as well as torts.
[Citation.] “Just as in tort law, the defendant’s act must be the legally
responsible cause (“proximate cause”) of the injury, death[,] or other harm
which constitutes the crime.” ’ [Citation.] So too, California criminal law
relies on civil law formulations of concurrent and superseding cause.”
(People v. Brady (2005) 129 Cal.App.4th 1314, 1324 (Brady).) “The question
of proximate cause is ordinarily decided by the jury, unless undisputed
evidence reveals ‘a cause so remote that a court may properly decide that no
rational trier of fact could find the needed nexus.’ ” (People v. Gonzalez (2012)
54 Cal.4th 643, 656.)
      “In homicide cases, a ‘cause of death . . . is an act or omission that sets
in motion a chain of events that produces as a direct, natural and probable
consequence of the act or omission the death of [the victim] and without
which the death would not occur.’ [Citation.] In general, ‘[p]roximate cause
is clearly established where the act is directly connected with the resulting



                                       15
injury, with no intervening force operating.’ ” (People v. Cervantes (2001)
26 Cal.4th 860, 866 (Cervantes).) Even if there is an intervening force,
however, “that does not end our inquiry, because the ‘defendant may also be
criminally liable for a result directly caused by [the defendant’s] act, even
though there is another contributing cause.’ ” (Id. at pp. 866–867.)
      In determining whether an intervening force relieves a defendant of
liability for a death, the touchstone is whether the death was foreseeable.
(See Brady, supra, 129 Cal.App.4th at pp. 1324–1325.) “ ‘In general, an
“independent” intervening cause will absolve a defendant of criminal liability.
[Citation.] However, in order to be “independent” the intervening cause must
be “unforeseeable[,] . . . an extraordinary and abnormal occurrence, which
rises to the level of an exonerating, superseding cause.” [Citation.] On the
other hand, . . . “[i]f an intervening cause is a normal and reasonably
foreseeable result of [the] defendant’s original act the intervening act is
‘dependent’ and not a superseding cause, and will not relieve [the] defendant
of liability. [Citation.] ‘[] The consequence need not have been a strong
probability; a possible consequence which might reasonably have been
contemplated is enough.’ ” ’ ” (Cervantes, supra, 26 Cal.4th at p. 871.) All
that is required is either that the intervening cause itself was foreseeable “or,
if not foreseeable, [that] it caused injury of a type which was foreseeable.”
(Brady, at p. 1326; accord People v. Dawson (2009) 172 Cal.App.4th 1073,
1095; see Cervantes, at p. 871.)
      In evaluating a claim of insufficient evidence, “ ‘we review the whole
record to determine whether . . . [there is] substantial evidence to support the
verdict . . . such that a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt. [Citation.] In applying this test, we review the
evidence in the light most favorable to the prosecution and presume in



                                        16
support of the judgment the existence of every fact the jury could reasonably
have deduced from the evidence.’ ” (People v. Manibusan (2013) 58 Cal.4th
40, 87.) Reversal is not appropriate unless “ ‘it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support [the
conviction].” ’ ” (Cravens, supra, 53 Cal.4th at p. 508.)
            2.    Analysis
      Relying primarily on Cervantes, McDaniels argues that there was
insufficient evidence to sustain the murder conviction. In that case, the
defendant and several members of his gang, Highland Street, went to a party
thrown by members of another gang, Alley Boys. (Cervantes, supra,
26 Cal.4th at p. 863.) The two gangs were not enemies at the time. (Ibid.)
After the defendant got into a verbal dispute with an Alley Boys member,
that man drew a gun and threatened to kill the defendant. (Ibid.) The
defendant then brandished his own gun, and when a third man, also an Alley
Boys member, attempted to intervene, the defendant shot and wounded him.
(Ibid.) Someone in the crowd said that a Highland Street member had shot
the third man, “[a] melee erupted, and gang challenges were exchanged.”
(Ibid.) Within a minute or so, a group of Alley Boys saw a different Highland
Street member getting in his car and shot him to death, and the defendant
was convicted of second degree murder for this death. (Id. at pp. 863–865.)
      Cervantes held that the defendant’s conviction, which was premised on
the provocative act murder doctrine, could not be sustained because there
was insufficient evidence of proximate causation.8 (Cervantes, supra,
26 Cal.4th at pp. 865–866, 874.) The Supreme Court explained that the facts


      8 As we discuss further below, the provocative act murder doctrine is a
type of implied malice that applies when “criminal defendants neither kill nor
intend to kill, but cause a third party to kill in response to their life-
threatening provocative acts.” (Cervantes, supra, 26 Cal.4th at p. 867.)

                                       17
before it were “distinguishable from the classic provocative act murder case
in a number of respects. [The d]efendant was not the initial aggressor in the
incident that gave rise to the provocative act. There was no direct evidence
that [the victim’s] unidentified murderers were even present at the scene of
the provocative act, i.e., in a position to actually witness [the] defendant
shoot [the wounded man]. [The d]efendant himself was not present at the
scene where [the victim] was fatally gunned down.” (Id. at p. 872, fns.
omitted.) Finally, and most importantly, “the actual murderers were not
responding to [the] defendant’s provocative act by shooting back at him or an
accomplice, in the course of which someone was killed.” (Id. at pp. 872–873.)
Rather, “the acts of the actual murderers . . . were themselves criminal,
felonious, and perpetrated with malice aforethought. The fatal shots were
fired, not at the defendant or an accomplice, but instead at a third party ([the
victim]) who was not a party to the initial provocative act. It can further be
said that the murderers . . . ‘intend[ed] to exploit the situation created by [the
defendant], but [were] not acting in concert with him,’ a circumstance that is
‘normally held to relieve the first actor [the defendant] of criminal
responsibility.’ [Citation.] In short, nobody forced the Alley Boys’ murderous
response in this case, if indeed it was a direct response to [the] defendant’s
act of shooting [the wounded man].” (Id. at p. 874, fn. omitted.)
      Although McDaniels was not convicted under a theory of provocative
act murder, he argues that the facts here are sufficiently similar to those in
Cervantes to demonstrate that proximate causation was lacking. He
emphasizes that “[t]here was no prior history of antagonism” between Third
World and the Bottoms; he was not the first to shoot; the evidence does not
establish that he started firing before Pierce was shot; and, because the




                                       18
actual killer was unknown, his own actions cannot be related to those of the
actual killer, who may not have even been aware of him.
      We will assume that none of the actions McDaniels took before he
began firing were proven to be the proximate cause of Pierce’s death. 9 As he
observes, the record lacks evidence that there was a preexisting conflict
between members of the two neighborhoods or that he was involved in the
fight between J.G. and Harbin’s girlfriend or any planned response to it. We
also agree with him that under Cervantes, the mere fact he armed himself
does not mean that he was “guilty for all the violence” that subsequently
resulted. And finally, we agree that the record lacks evidence that he was
the first to shoot or otherwise prompted the shootout to begin. Rather, the
weight of the evidence, including his own statements, suggests that he did
not begin shooting until Ambrose shot at Harbin’s car, and there was no
evidence that Ambrose or any other participant realized that McDaniels was
armed before the shootout started.
      Thus, the question we address is whether there was substantial
evidence that by firing during the shootout McDaniels proximately caused
Pierce’s death. We conclude that there was. In doing so, we reject his
arguments that there was insufficient evidence that he fired any shots before
Pierce was hit or that his actions affected the actual killer.
      To begin with, the ballistics evidence can be reasonably interpreted to
support the hypothesis that McDaniels fired at least some shots before Pierce



      9 The firearm enhancement McDaniels directly challenges requires that
the defendant’s “discharge” of a firearm “proximately cause” great bodily
injury or death. (§ 12022.53, subd. (d); People v. Zarazua (2008)
162 Cal.App.4th 1348, 1360.) Thus, even if we concluded that McDaniels
performed an act before he began shooting that proximately caused Pierce’s
death, that act would not support imposition of this enhancement.

                                       19
was hit. (See Cravens, supra, 53 Cal.4th at p. 508.) That evidence tied
McDaniels to two guns: the unrecovered rifle and the Glock pistol. He does
not contest that there was substantial evidence he shot the rifle, given J.G.’s
older cousin’s testimony that he had a similar firearm and Harbin’s second
girlfriend’s testimony that Harbin had such a gun when he and McDaniels
were at her apartment after the murder. And while McDaniels argues that
the theory he also fired the Glock was “unsupported by the evidence,” the jury
could have reasonably inferred that he shot that gun as well, as the
prosecutor argued it should. Although only Harbin’s DNA was on the Glock,
the casings from that weapon were scattered over a relatively wide area on
30th and near the sidewalk at the southwest corner of the intersection. It is
highly unlikely that Harbin himself fired those shots, because there was no
evidence that he ever exited his car at the scene after being shot at, much
less got out of the car and shot a gun from at least two different locations on
the street. Rather, given the close relationship between Harbin and
McDaniels and their activities together after the murder, it is reasonable to
conclude that if Harbin did not fire the Glock then McDaniels did.
      In turn, the locations of the casings shot by the Glock and the rifle
support the inference that the Glock was shot before Pierce was hit. The
shootout began on 30th, slightly west of the intersection, as Harbin drove
down 30th. Pierce was killed in front of her house on Chestnut, which was
about a dozen houses south of the intersection. Since the participants were
initially firing at each other across and up and down 30th, it is highly
unlikely that Pierce was hit during the beginning of the shooting. Indeed,
one of Pierce’s neighbors testified that Pierce did not fall to the ground until
after the second round of shots began.




                                       20
      From there, it is reasonable to infer that after the first round of shots,
Ambrose and Sims escaped south on Chestnut, toward Pierce’s house, and
were fired upon from the north, at which point Pierce was hit. Ambrose
testified he went that way as he continued to hear shots, and he collapsed by
a house on Chestnut south of the intersection. In addition, a witness saw
men running south on Chestnut, including one shot in the chest like Sims
was. The same witness also saw a man with dreadlocks, likely Davis,
pointing a gun toward the other men as they ran. While the four casings
fired by the rifle were found on Chestnut, sufficiently south of 30th that they
were most likely not fired during the first round of shooting, the majority of
the casings shot by the Glock were in an area without a line of sight south on
Chestnut. Thus, it is reasonable to infer the Glock was fired before the
shooting moved south onto Chestnut, and thus before Pierce was hit.
      Having concluded there was substantial evidence that McDaniels fired
the Glock before Pierce was hit, we turn to whether there was substantial
evidence that his shooting of the Glock was a proximate cause of Pierce’s
death. Based on his own statements, he shot at Ambrose after Ambrose shot
at Harbin. He also shot at Sims after Sims fired on him. Ambrose and Sims
then ran south on Chestnut, in the direction of Pierce’s house. It is
reasonable to infer that Ambrose and Sims were chased and shot at by
another participant in the shootout—Davis—whose bullet hit Pierce.
Although McDaniels emphasizes that the actual killer’s identity was
unknown, there was evidence that Davis was present and pointed a handgun
toward Ambrose and Sims as they ran down Chestnut. And since Davis was
not tied to any other gun used at the scene, it is also reasonable to infer that
he fired the unrecovered revolver.




                                       21
      Under this scenario, when McDaniels shot the Glock at Ambrose and
Sims, it was plainly foreseeable that they would be prompted to flee and, in
turn, be chased and shot at by another shootout participant affiliated with
Third World. It was also foreseeable that shooting at Ambrose and Sims as
they fled could result in the death of a bystander.10 Although McDaniels
argues that there was no evidence the actual killer was aware he fired a gun,
or even that he was present, our conclusion does not depend on such proof. It
was the fact that Ambrose and Sims fled after McDaniels shot at them, not
the actual killer’s awareness that McDaniels was shooting, that provides the
causal link between McDaniels’s actions and the firing of the fatal shot. The
actual killer’s shooting was therefore merely a dependent intervening cause,
because both it and the injury it caused were foreseeable, and sufficient
evidence supported the conclusion that McDaniels proximately caused
Pierce’s death. (See Cervantes, supra, 26 Cal.4th at p. 871; Brady, supra,
129 Cal.App.4th at p. 1326.)
      B.    The Special Instruction on Proximate Cause Did Not Lessen the
            Prosecution’s Burden of Proof.
      McDaniels claims that a special jury instruction on proximate cause
included “a definition of an intervening independent act that had the effect of
lowering the prosecution’s burden of proof.” We disagree.
            1.    Additional facts
      The jury was instructed on causation under CALCRIM No. 520 as
follows: “An act causes death if the death is the direct, natural, and probable
consequence of the act and the death would not have happened without the
act. A natural and probable consequence is one that a reasonable person


      10 There is also substantial evidence that McDaniels himself chased
Ambrose and Sims, based on the location of the rifle casings, but we do not
rely on such conduct in concluding that proximate cause was established.

                                      22
would know is likely to happen if nothing unusual intervenes. In deciding
whether a consequence is natural and probable, consider all of the
circumstances established by the evidence.” (Italics omitted.) The jury was
also instructed under CALCRIM No. 3149 on the causation required to prove
the allegation that McDaniels personally and intentionally discharged a
firearm causing death, which repeated the above-quoted portion of CALCRIM
No. 520 and continued, “There may be more than one cause of death. An act
causes death only if it is a substantial factor in causing the death. A
substantial factor is more than a trivial or remote factor. However, it does
not need to be the only factor that causes the death.”
      Finally, the jury was given a special instruction on causation. After
repeating the language from CALCRIM Nos. 520 and 3149 quoted above, the
instruction continued:
           “If you have a reasonable doubt about whether the
      defendant’s act caused the death, you must find him not guilty.

            “There may be more than one proximate cause of the
      death[.] When the conduct of two or more persons contributes
      concurrently as the proximate cause of the death, the conduct of
      each is a proximate cause of the death if that conduct was also a
      substantial factor contributing to the result.

             “In a homicide case in which the conduct of an intermediary
      is the actual cause of death, a defendant’s liability will depend on
      whether it can be demonstrated that his own conduct proximately
      caused the victim’s death. That is, whether it can be shown that
      the intermediary’s conduct was merely a dependent, intervening
      cause of death and not an independent, superseding cause.

             “If proximate causation is established, the defendant’s . . .
      level of culpability for the homicide in turn will vary in
      accordance with his criminal intent. However, if an
      intermediary’s conduct was an independent, superseding cause,
      the defendant is relieved of criminal liability. In order, though,


                                       23
      to be independent the intervening cause must be unforeseeable,
      an extraordinary and abnormal occurrence which rises to the
      level of an exonerating, superseding cause.

            “On the other hand, a dependent, intervening cause will not
      relieve the defendant . . . of criminal liability. A defendant may
      be criminally liable for a result directly caused by his act, even if
      there is another contributing cause. If an intervening cause is a
      normal and reasonably foreseeable result of a defendant’s
      original act, the intervening act is dependent and not a
      superseding cause and will not relieve the defendant of liability.

            “The consequence need not have been a strong possibility.
      A possible consequence which might reasonably have been
      contemplated is enough. The precise consequence need not have
      been foreseen. It is enough that the defendant should have
      foreseen the possibility of some harm of the kind which might
      result from the act.”
            2.    Analysis
      McDaniels argues that the special instruction on causation was
erroneous because it “contain[ed] incompatible standards for an intervening
independent act and an intervening dependent act.” He observes that while
an intervening dependent act was defined as “a normal and reasonably
foreseeable result of a defendant’s act,” an intervening independent act was
defined as “an extraordinary and abnormal occurrence which rises to the
level of an exonerating, superseding cause” that “must be unforeseeable.” He
reasons that the instruction thus required the jury to find that the
intervening act was unforeseeable, not just have a reasonable doubt about
whether the act was reasonably foreseeable, before it could acquit.
      “ ‘ “In reviewing [a] purportedly erroneous instruction[], ‘we inquire
“whether there is a reasonable likelihood that the jury has applied the
challenged instruction in a way” that violates the Constitution.’ [Citation.]
In conducting this inquiry, we are mindful that ‘ “a single instruction to a


                                       24
jury may not be judged in artificial isolation, but must be viewed in the
context of the overall charge.” ’ ” ’ ” (People v. Castaneda (2011) 51 Cal.4th
1292, 1320–1321.) We also “ ‘ “must assume that jurors are intelligent
persons and capable of understanding and correlating all jury instructions
which are given.” ’ ” (Id. at p. 1321.) We review claims of instructional error
de novo. (People v. Posey (2004) 32 Cal.4th 193, 218 (Posey).)
      McDaniels does not contest that, in the abstract, the challenged
instruction correctly defines the concepts of intervening independent act and
intervening dependent act. As he recognizes, the language at issue is drawn
from Cervantes. (See Cervantes, supra, 26 Cal.4th at p. 871.) But he claims
that “[i]nstead of focusing on whether the intermediary’s conduct raises a
reasonable doubt [about] whether the death was foreseeable,” the instruction
improperly “require[d] that the intermediary’s act be unforeseeable and
exonerating.” He argues this would likely have misled the jury into believing
he had “the burden of raising or proving an independent, superseding cause”
instead of that “the prosecution had the burden of proving beyond a
reasonable doubt that an independent, superseding cause did not intervene.”
      We conclude there is no reasonable likelihood that the jury interpreted
the challenged instruction in this manner. To do so, a juror would have to
disregard the balance of the instructions addressing the burden of proof. As
the Attorney General points out, the challenged instruction specifically
directed, “If you have a reasonable doubt about whether the defendant’s act
caused the death, you must find him not guilty.” The jury was also
instructed on the presumption of innocence and told the People had the
burden to prove McDaniels guilty beyond a reasonable doubt. Thus, “[t]he
instructions as a whole made clear to the jury that the prosecution had the
burden of proving every element of the charged crimes . . . beyond a



                                       25
reasonable doubt. This is not a complex or difficult concept. There is no
reasonable likelihood the jury would have parsed the instructions in such a
way as to believe, contrary to what the [trial] court expressly informed it,
that the prosecution had some lesser burden” of proving causation—much
less that McDaniels had the burden of disproving it. (People v. Livingston
(2012) 53 Cal.4th 1145, 1169.)
      We reach this conclusion despite McDaniels’s claim that the term
“exonerating” as used in the challenged instruction was “problematic.” We
agree that, depending on the context, that term could refer to actual
innocence, not merely legal innocence in the sense of not being proven guilty
beyond a reasonable doubt. But the instruction explains that whether an
intervening act is independent or dependent affects the defendant’s “criminal
liability,” which clearly refers to legal innocence. Given the instructions as a
whole, there is no reasonable likelihood that a juror would have resolved the
potential ambiguity of the term “exonerating” by concluding that McDaniels
had the burden to prove he did not cause Pierce’s death. In short, this claim
of instructional error fails.
      C.     Any Error in the Omission of an Instruction on Provocative Act
             Murder Was Harmless.
      McDaniels next claims that the trial court erred by not sua sponte
instructing the jury on provocative act murder. Even though the doctrine is
an alternative theory of murder, not a lesser included offense, he argues that
it requires a higher standard of causation than the principles of proximate
causation on which the jury was instructed. Thus, he reasons that if any
jurors believed the doctrine otherwise applied, they might have decided
causation was not proven and therefore not convicted him of murder. We
reject this claim.



                                       26
      “ ‘The trial court is obligated to instruct the jury on all general
principles of law relevant to the issues raised by the evidence, whether or not
the defendant makes a formal request.’ ” (People v. Rogers (2006) 39 Cal.4th
826, 866.) “The general principles of law governing a case are those that are
commonly connected with the facts adduced at trial and that are necessary
for the jury’s understanding of the case. [Citation.] The trial court must give
instructions on every theory of the case supported by substantial evidence,”
but it “need not give instructions based solely on conjecture and speculation.”
(People v. Young (2005) 34 Cal.4th 1149, 1200.) In this context, “[e]vidence is
‘substantial’ only if a reasonable jury could find it persuasive.” (Ibid.) Again,
our review is de novo. (Posey, supra, 32 Cal.4th at p. 218.)
      “The provocative act murder doctrine was originally conceived as a
form of implied malice” which, as we have said, applies “to situations in
which criminal defendants neither kill nor intend to kill, but cause a third
party to kill in response to their life-threatening provocative acts.”
(Cervantes, supra, 26 Cal.4th at p. 867.) “Provocative act murder is not an
independent crime with a fixed level of liability.” (People v. Concha (2009)
47 Cal.4th 653, 663.) Rather, “[i]t is simply a type of murder,” and “[t]he
words ‘provocative act murder’ are merely shorthand used ‘for that category
of intervening-act causation cases in which, during a commission of a crime,
the intermediary . . . is provoked by the defendant’s conduct into [a response
that results] in someone’s death.’ ” (Ibid.)
      The doctrine “has traditionally been invoked in cases in which the
perpetrator of the underlying crime instigates a gun battle, either by firing
first or by otherwise engaging in severe, life-threatening, and usually gun-
wielding conduct, and the police, or a victim of the underlying crime,
respond[] with privileged lethal force by shooting back and killing the



                                        27
perpetrator’s accomplice or an innocent bystander.” (Cervantes, supra,
26 Cal.4th at p. 867.) It may also apply in other factual scenarios, however,
such as “when the provoked shooter who responds with deadly force to the
defendant’s felonious and life-threatening provocative conduct is himself [or
herself] engaged in criminal conduct.” (Id. at p. 867, fn. 11; see, e.g., People v.
Gardner (1995) 37 Cal.App.4th 473, 480 [defendant liable for provocative act
murder where he shot at victim, and nearby drug dealer who mistakenly
believed himself under attack fired back, killing victim].)
      McDaniels argues that the trial court should have given a jury
instruction on provocative act murder “such as CALCRIM No. 560.” That
instruction requires the People to prove four elements: (1) In committing an
underlying crime, “the defendant intentionally did a provocative act”;
(2) “[t]he defendant knew that the natural and probable consequences of the
provocative act were dangerous to human life and then acted with conscious
disregard for life”; (3) “[i]n response to the defendant’s provocative act,” a
third party killed the victim; and (4) the victim’s “death was the natural and
probable consequence of the defendant’s provocative act.” (CALCRIM
No. 560.) In relevant part, the instruction defines “provocative act” as one
“[w]hose natural and probable consequences are dangerous to human life,
because there is a high probability that the act will provoke a deadly
response,” and requires that “[a] reasonable person in the defendant’s
position would have foreseen that there was a high probability that his or her
act could begin a chain of events resulting in someone’s death.” (Ibid.) The
instruction also contains optional language instructing that a defendant is
not guilty of murder if the victim’s death “was caused solely by the
independent criminal act of someone else. An independent criminal act is a




                                        28
free, deliberate, and informed criminal act by a person who is not acting with
the defendant.” (Ibid., italics omitted.)
      We need not decide whether there was substantial evidence to support
an instruction on provocative act murder, because McDaniels’s premise that
CALCRIM No. 560 requires a higher level of causation than did the special
instruction on proximate cause is unsound. Accordingly, he fails to
demonstrate that the omission of an instruction on provocative act murder
was prejudicial under any standard.
      McDaniels argues that CALCRIM No. 560 would have been “more
favorable to [him] in that (1) the provocative act must have ‘a high
probability’ of provoking a deadly response; and (2) the definition of an
independent intervening act does not require[], as did the given instructions,
that the intervening act be ‘unforeseeable, an extraordinary and abnormal
occurrence.’ ” We note that he claims CALCRIM No. 560 should have been
given in addition to, not instead of, the special instruction. And he does not
argue the special instruction was erroneous in any way relevant to this claim.
Thus, in addressing his points, we assume that even if the jury should have
been instructed with CALCRIM No. 560, the other instructions it received,
including the special instruction, would have remained the same.
      CALCRIM No. 560 defines a provocative act as an act “[w]hose natural
and probable consequences are dangerous to human life, because there is a
high probability that the act will provoke a deadly response.” (CALCRIM
No. 560, italics added.) In other words, a provocative act is an example of an
act whose natural and probable consequences are dangerous to life, i.e.,
“likely to cause death if nothing unusual intervenes” under the other
causation instructions, not a separate type of act whose consequences must
be highly probable as opposed to merely likely. The ultimate outcome—



                                       29
death—is likely to result from the defendant’s act because the intervening
act—a deadly response—is a highly probable result of the defendant’s act.
Thus, even if the jury could conclude that McDaniels did not commit a
“provocative act” under CALCRIM No. 560 because there was not “a high
probability that the act [would] provoke a deadly response,” it could still have
found he performed an act likely to cause death for another reason.
      As for CALCRIM No. 560’s optional language defining an “independent
criminal act,” it does not set a lower standard than that set by the special
instruction’s definition of “independent intervening cause” when the two
instructions are read together. Under CALCRIM No. 560, the victim’s death
must be “caused solely by” the third party’s criminal act for the act to relieve
a defendant of liability. And under the special instruction, a defendant’s act
legally caused the death unless the third party’s intervening act was
“unforeseeable, an extraordinary and abnormal occurrence.” Thus, for the
death to be caused solely by a third party’s criminal act under CALCRIM
No. 560—meaning that the defendant’s act did not proximately cause the
death—the third party’s act must constitute an independent intervening
cause under the special instruction. Otherwise, the third party’s act would be
a dependent intervening cause, meaning the defendant’s act still proximately
caused the death. In short, even if the jury had been instructed with
CALCRIM No. 560, it still would have to find that the independent criminal
act was unforeseeable under the special instruction to conclude that the act
relieved McDaniels of liability. Thus, it is not reasonably probable that he
would have obtained a more favorable result had the jury been instructed on
provocative act murder (see People v. Watson (1956) 46 Cal.2d 818, 836), and
the omission of such an instruction was harmless beyond a reasonable doubt
(see Chapman v. California (1967) 386 U.S. 18, 24).



                                       30
      D.    The Trial Court Had No Duty to Instruct Sua Sponte on the
            Lesser Included Offense of Involuntary Manslaughter.
      McDaniels also claims the trial court erred by failing to instruct the
jury on involuntary manslaughter, a lesser included offense of murder.
(People v. Cook (2006) 39 Cal.4th 566, 596 (Cook).) He argues the instruction
was warranted based on evidence that before Pierce was shot he “committed
the misdemeanor of brandishing a firearm.” We are not persuaded.
      “ ‘ “[A] defendant has a constitutional right to have the jury determine
every material issue presented by the evidence . . . .” [Citations.]’ [Citation.]
‘To protect this right and the broader interest of safeguarding the jury’s
function of ascertaining the truth, a trial court must instruct on lesser
included offenses . . . whenever there is substantial evidence raising a
question as to whether all of the elements of the charged offense are present.’
[Citation.] Conversely, even on request, a trial judge has no duty to instruct
on any lesser offense unless there is substantial evidence to support such
instruction.” (People v. Cunningham (2001) 25 Cal.4th 926, 1007–1008.)
      We review de novo whether there was substantial evidence to support
an instruction on a lesser included offense. (People v. Manriquez (2005)
37 Cal.4th 547, 584.) In doing so, we do “not evaluate the credibility of
witnesses, a task for the jury,” and “view the evidence in the light most
favorable to the defendant.” (People v. Millbrook (2014) 222 Cal.App.4th
1122, 1137.) “[T]he existence of ‘any evidence, no matter how weak’ will not
justify instructions on a lesser included offense.” (People v. Breverman (1998)
19 Cal.4th 142, 162.) Rather, “ ‘[s]ubstantial evidence’ in this context is
‘ “evidence from which a jury composed of reasonable [persons] could . . .
conclude[]” ’ that the lesser offense, but not the greater, was committed.”
(Ibid.)



                                       31
      Involuntary manslaughter is “the unlawful killing of a human being
without malice . . . [¶] . . . in the commission of an unlawful act, not
amounting to a felony; or in the commission of a lawful act which might
produce death, in an unlawful manner, or without due caution and
circumspection.” (§ 192, subd. (b); Cook, supra, 39 Cal.4th at p. 596.)
Involuntary manslaughter based on “an unlawful act, not amounting to a
felony”—the only theory McDaniels claims might have applied—occurs when
the killing results from the commission of a misdemeanor. Involuntary
manslaughter under this theory requires proof the defendant acted not only
with general criminal intent in committing the predicate misdemeanor but
also with criminal negligence because the misdemeanor “was dangerous to
human life or safety under the circumstances of its commission.” (People v.
Cox (2000) 23 Cal.4th 665, 667, 675.)
      A trial court must instruct the jury on involuntary manslaughter if
there is “substantial evidence from which the jury could find that the
defendant lacked express or implied malice, but committed the lesser
included offense of involuntary manslaughter.” (People v. Smith (2021)
70 Cal.App.5th 298, 312, italics omitted; see Cook, supra, 39 Cal.4th at
p. 596.) “Both murder (based on implied malice) and involuntary
manslaughter involve a disregard for life; however, for murder the disregard
is judged by a subjective standard whereas for involuntary manslaughter the
disregard is judged by an objective standard. [Citations.] Implied malice
murder requires a defendant’s conscious disregard for life, meaning that the
defendant subjectively appreciated the risk involved. [Citation.] In contrast,
involuntary manslaughter merely requires a showing that a reasonable
person would have been aware of the risk.” (People v. Butler (2010)
187 Cal.App.4th 998, 1008.) In other words, “ ‘[i]f a defendant commits an act



                                        32
endangering human life, without realizing the risk involved, the defendant
has acted with criminal negligence. By contrast[,] where the defendant
realizes and then acts in total disregard of the danger, the defendant is guilty
of murder based on implied malice.’ ” (People v. Guillen (2014)
227 Cal.App.4th 934, 1027.)
      McDaniels claims that an involuntary manslaughter instruction was
warranted based on evidence that he “committed the misdemeanor of
brandishing a firearm” under section 417, subdivision (b). That provision
makes it a crime for a person, “in the presence of any other person,” to
“draw[] or exhibit[] any . . . firearm in a rude, angry, or threatening manner”
or, “in any manner, [to] unlawfully use[] a firearm in any fight or quarrel.”
(§ 417, subd. (b).) McDaniels posits that if the jury determined he was not
liable for Pierce’s death based on his own shooting, either because he shot
only after she was hit or because he shot in self-defense or defense of Harbin,
it still “could reasonably have found that [the] act of brandishing a firearm
[caused] any shooting in the first place.” McDaniels claims that under this
scenario, absent an instruction on involuntary manslaughter, the jury would
have been left “with an all-or-nothing choice between second[]degree murder
and letting [him] walk free.”
      McDaniels fails to identify any evidence from which a reasonable juror
could conclude that his brandishing of a firearm was objectively dangerous,
meaning he acted with at least criminal negligence, but nevertheless
“entertain a reasonable doubt” that he actually appreciated that risk,
meaning he acted without implied malice. (People v. Brothers (2015)
236 Cal.App.4th 24, 34; People v. Guillen, supra, 227 Cal.App.4th at p. 1027.)
We accept for the sake of argument that there was evidence from which the
jury could conclude that McDaniels’s brandishing of the rifle, but not his



                                       33
shooting of it, proximately caused Pierce’s death. Even so, McDaniels does
not explain how, if that underlying act was objectively dangerous, a juror
could have concluded that he did not realize the danger. He claims that the
jury could have concluded that he had not formed an intent to kill at the time
he brandished the weapon, but implied malice does not require such intent.
If a reasonable person would have understood that under the circumstances
brandishing the rifle was dangerous to human life, there is no apparent
reason that McDaniels would not have so understood. In turn, if the jury
concluded that he actually appreciated the objectively apparent risk and thus
acted with implied malice, it would have still convicted him of murder.
Accordingly, he fails to demonstrate that the trial court erred by not
instructing the jury on involuntary manslaughter.
      E.    McDaniels Is Not Entitled to Relief Based on the Instruction that
            Implied Malice Murder Is a General Intent Crime.
      McDaniels next argues that reversal is required because the trial court
erroneously instructed the jury that second degree implied malice murder is a
general intent crime. Again, we review de novo a claim that an instruction
was legally erroneous. (Posey, supra, 32 Cal.4th at p. 218.) We conclude that
any error was cured by the other instructions.
      The jury was instructed under a modified version of CALCRIM No. 252
regarding the union of act and intent. The instruction indicated that “second
degree murder under a theory of implied malice as charged in Count 1”
“require[s] general criminal intent.” The instruction then explained that to
find a person guilty of a general intent crime, “that person must not only
commit the prohibited act, but must do so with wrongful intent. A person
acts with wrongful intent when he or she intentionally does a prohibited act;
however, it is not required that he or she intended to break the law. The act
required is explained in the instruction for that crime.” The instruction also


                                      34
stated that “second degree murder under a theory of express malice”
“requires a specific intent or mental state,” explaining that for a person to be
“guilty of this crime . . . , that person must not only intentionally commit the
prohibited act, but must do so with a specific intent or mental state. The act
and the specific intent or mental state required are explained in the
instruction for that crime.”
      In turn, the general murder instruction, CALCRIM No. 520, provided
that for McDaniels to be guilty of murder, the People had to prove that (1) he
“committed an act that caused the death of another person” and (2) “[w]hen
[he] acted, he had a state of mind called malice aforethought.” The
instruction further provided that McDaniels “act[ed] with express malice if he
unlawfully intended to kill” and that he “act[ed] with implied malice if: [¶]
1. He intentionally committed an act; [¶] 2. The natural and probable
consequences of the act were dangerous to human life; [¶] 3. At the time he
acted, he knew his act was dangerous to human life; [¶] and 4. He
deliberately acted with conscious disregard for human life.”
      McDaniels contends that implied malice murder “does not fit the
definition of a general intent crime because it ‘requires that the defendant act
with knowledge of the danger to, and in conscious disregard of, human life[,]’
which is a mental state.” (Quoting People v. Whitfield (1994) 7 Cal.4th 437,
450 (Whitfield).) McDaniels does not argue that the mere fact the crime was
described as one of general intent instead of specific intent was a problem.
Instead, he claims that by including implied malice murder in the category of
general intent crimes, the challenged instruction conveyed that implied
malice murder required only “wrongful intent,” and it referred the jury to
CALCRIM No. 520 for the purpose of determining only whether he committed
“[t]he act required,” not whether he had the mental state required.



                                       35
      The law is unsettled on whether implied malice murder is better
described as a specific intent crime or general intent crime. “ ‘[T]he
distinction between specific intent and general intent crimes evolved as a
judicial response to the problem of the intoxicated offender,’ ” to differentiate
between crimes for which voluntary intoxication may be exculpatory and
those for which it is not. (Whitfield, supra, 7 Cal. 4th at p. 449; see id. at
p. 463 (conc. & dis. opn. of Mosk, J.).) After observing that implied malice did
not fit neatly into either category but is “closely akin” to specific intent, the
Whitfield majority held that evidence of voluntary intoxication was
admissible on the issue whether a defendant harbored implied malice. (Id. at
pp. 450–451.)
      Whitfield’s holding was later overturned by the Legislature, which
amended former section 22 (now section 29.4) to “adopt[] Justice Mosk’s
position that evidence of voluntary intoxication is not admissible on the
question of implied malice, that is, to prove that defendants did not know of
the danger they were creating by their actions, or that they did not
consciously disregard that danger.” (People v. Soto (2018) 4 Cal.5th 968, 977.)
But while implied malice is now in the same category as general intent
crimes for purposes of section 29.4, it is not clear that the statutory
amendment disturbed Whitfield’s determination that implied malice is more
like specific intent than general intent. Indeed, the Bench Notes to
CALCRIM No. 252 state that if a “crime requires a specific mental state, such
as knowledge or malice, the court must insert the name of the offense in the
third paragraph [addressing crimes requiring a specific intent or mental
state], explaining the mental state requirement, even if the crime is classified
as a general intent offense.” (Italics added.)




                                        36
      Adding further support to McDaniels’s position is Ho v. Carey (9th Cir.
2003) 332 F.3d 587, in which the Ninth Circuit Court of Appeals reversed a
district court’s denial of a California prisoner’s habeas petition, holding that
the state trial court erroneously instructed the jury that second degree
implied malice murder was a general intent crime requiring that the
defendant “intentionally [did] that which the law declares to be a crime” even
if he “may not [have known] his act or conduct [was] unlawful.” (Id. at
p. 591.) Although the trial court later advised the jury that the general-
intent instruction applied only to involuntary manslaughter, the court “did
not inform the jury that it had mistakenly instructed it the previous day”
that second degree implied malice murder required only general intent.
(Ibid.) The Ninth Circuit concluded the error was not cured even though the
jury was also given “ ‘all the standard instructions’ ” on murder, the relevant
lesser included offenses, and self-defense, and both counsel argued that
murder required a finding of malice. (Id. at pp. 591, 594.)
      We reach a different conclusion than the Ninth Circuit did, based on
the fact that CALCRIM No. 520 instructed the jury that malice was required
to convict McDaniels of murder. As our state Supreme Court has explained,
“ ‘[T]he correctness of jury instructions is to be determined from the entire
charge of the court, not from a consideration of parts of an instruction or from
a particular instruction.’ [Citation.] Thus, ‘ “[t]he absence of an essential
element in one instruction may be supplied by another or cured in light of the
instructions as a whole.” ’ ” (People v. Delgado (2017) 2 Cal.5th 544,
573−574.) Here, even if the challenged instruction effectively “omit[ted] a
necessary element of the crime” of implied malice second degree murder
(Ho v. Carey, supra, 332 F.3d at p. 593), CALCRIM No. 520 cured the
omission. Ho disregarded the fact that there, the jury was also instructed



                                       37
that malice was required for a conviction of second degree murder. (Ho, at
p. 598 [dis. opn. of Hug, J.].) Moreover, a reasonable jury would not have
interpreted the challenged instruction as directing it to apply CALCRIM
No. 520 exclusively to determine the act required—one that “caused the
death of another person”—while disregarding the balance of that instruction
setting forth the requirements for implied malice. Rather, reading the
instructions as a whole, the jury would have understood it had to find that
McDaniels acted with malice, not just intentionally performed an act that
caused Pierce’s death, to convict him of murder. Thus, any error in the
instruction that implied malice murder is a general intent crime was cured,
and McDaniels is not entitled to relief.
      F.    McDaniels Has Not Established that He Received Ineffective
            Assistance of Counsel.
      McDaniels claims that his trial counsel made two errors constituting
ineffective assistance of counsel. First, he faults counsel for not objecting
when the prosecutor commented on his courtroom demeanor. Second, he
argues that counsel should have requested a jury instruction based on Senate
Bill 1437, which amended section 188 so that it now provides that “[m]alice
shall not be imputed to a person based solely on his or her participation in a
crime.” Both contentions fail.
            1.    General legal standards
      Criminal defendants have the right to the effective assistance of
counsel under the Sixth Amendment of the United States Constitution and
article I, section 15 of the California Constitution. (Strickland v. Washington
(1984) 466 U.S. 668, 687; In re Long (2020) 10 Cal.5th 764, 773.) To prevail
on a claim of ineffective assistance of counsel, a defendant must show “that
counsel’s performance was deficient,” such that “counsel was not functioning
as the ‘counsel’ [constitutionally] guaranteed,” and “that the deficient


                                       38
performance prejudiced the defense.” (Strickland, at p. 687; People v.
Centeno (2014) 60 Cal.4th 659, 674.) Thus, a defendant must demonstrate
both that (1) “counsel’s performance . . . fell below an objective standard of
reasonableness under prevailing professional norms” and (2) there was “a
reasonable probability that, but for counsel’s deficient performance, the
outcome of the proceeding would have been different.” (People v. Mai (2013)
57 Cal.4th 986, 1009 (Mai).)
      “When examining an ineffective assistance claim, a reviewing court
defers to counsel’s reasonable tactical decisions, and there is a presumption
counsel acted within the wide range of reasonable professional assistance. It
is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective assistance are more
appropriately resolved in a habeas corpus proceeding.” (Mai, supra,
57 Cal.4th at p. 1009.)
            2.     Counsel was not ineffective by failing to object to a stray
                   comment about McDaniels’s courtroom demeanor.
      At the outset of his closing argument, the prosecutor addressed the jury
as follows: “I talked to you in the beginning about Ms. Pierce, that you
weren’t going to see her throughout the trial. I knew that you were going to
see Mr. McDaniels, smiling and interacting with his attorney. I knew that
you would see Mr. Ambrose interacting with his attorney. And when you see
them every day, sometimes you forget why we’re here. [¶] We’re here because
Chyemil Pierce had her life taken. And oftentimes people say, Oh, they died,
or somebody died, but when you are murdered, it’s something that you can’t


                                        39
forget. Her life was taken and these two individuals played a significant role
in that.”
      There was no immediate objection to the prosecutor’s description of
McDaniels as “smiling and interacting” with his trial counsel. In the
defense’s closing argument, however, counsel addressed the prosecutor’s
comment at length. Counsel noted that the comment “bothered [him] a little
bit” because “neither [he] nor Mr. McDaniels was being disrespectful to the
Court.” Counsel explained, “Obviously the case is hard. I need . . .
Mr. McDaniels to be at his best. I need him to assist me. He needs to answer
my questions. He needs to tell me things that I don’t know when I’m hearing
direct examination by the prosecutor. So it’s important for me to
communicate with him. [¶] And on some of those occasions that he spoke with
me, he did smile and laugh. And I’m really concerned that you’ll think we’re
being disrespectful to you.”
      Counsel went on to explain that McDaniels realized the trial had high
stakes and was under pressure, and “on occasion, he will have it affect him.
He’ll be out of sorts.” Counsel continued, “[W]hen I see him that way and I
know it, I can’t have him be morose. I can’t have him be that way. And I
have to get him back working on the case with me, assisting me and advising
me. [¶] So during those times of talking to him when you saw him laugh, it’s
oftentimes me telling him a family situation. Look, you know, my wife did
this, my kids did this. And it’s kind of funny and he’ll laugh and then he’ll
relax. [¶] Now, why do I do that? Well, I’m an attorney. But you know the
other word for attorney is ‘counselor.’ And counselors give counseling. And
so that’s why. It’s not to be disrespectful.”
      Proceeding from the principle that “[i]t is misconduct . . . for a
prosecutor to comment on a nontestifying defendant’s demeanor or behavior



                                        40
during the guilt phase of [a] trial” (People v. Blacksher (2011) 52 Cal.4th 769,
840), McDaniels argues that his trial counsel’s failure to object to the
prosecutor’s comment “lacks any satisfactory explanation.” Although
McDaniels acknowledges that counsel responded to the comment in the
defense’s closing argument, he claims that counsel did so “weakly” and that
counsel’s concerns would have been better addressed “with a timely objection
and an admonishment from the [trial] court for the jury not to consider
McDaniels[’s] courtroom behavior in reaching its verdict.”
      We find this claim unpersuasive. To begin with, the prosecutor made
the challenged comment in passing and gave it little emphasis. Had
McDaniels’s trial counsel not addressed the comment at all, we would still
likely reject the claim, because counsel could have reasonably decided not to
call attention to the comment by asking for an admonition or attempting to
explain his client’s behavior. (See Mai, supra, 57 Cal.4th at p. 1009.) But
counsel in fact responded, in our view effectively, by explaining his need to
communicate with McDaniels and his attempts to cheer up his client.
Although counsel could have also objected and asked for an admonition, we
cannot say his failure to do so “fell below an objective standard of
reasonableness under prevailing professional norms.” (Ibid.)
      Moreover, the failure to object to the prosecutor’s comment was
patently harmless. As we have said, it was merely a stray comment, and
McDaniels’s trial counsel lessened any possible prejudice by explaining why
his client was smiling and interacting with him. Nor are we persuaded by
McDaniels’s argument that prejudice is established because “[l]aughing
during trial is inconsistent with . . . a fear of danger,” which the jury had to
believe McDaniels possessed to find that he acted in self-defense. No rational
juror would reject a claim of self-defense merely because the defendant



                                        41
laughed or smiled at some point during the trial, in a context far removed
from the dangerous situation. In sum, the record demonstrates neither
unprofessional assistance nor prejudice, and the claim fails.
            3.     Counsel was not ineffective for failing to request an
                   inapplicable instruction.
      McDaniels also claims that his trial counsel rendered ineffective
assistance by failing to request that the jury be instructed, consistent with
newly amended section 188, “that malice could not be imputed based solely
on participation in a crime.” This claim lacks merit as well.
      “Effective January 1, 2019, the Legislature passed Senate Bill 1437 ‘to
amend the felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th 952,
959.) As part of these changes, the bill amended section 188 to provide that
“[e]xcept as stated in subdivision (e) of Section 189”—which addresses when a
defendant may be liable for felony murder—“in order to be convicted of
murder, a principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her participation in a
crime.” (§ 188, subd. (a)(3); 2018 Cal. Stats. ch. 1015, § 2.)
      The mental state required for implied malice is distinct from the
natural and probable consequences doctrine Senate Bill 1437 eliminated.
Implied malice requires, as the jury was instructed here, that “[t]he natural
and probable consequences of the [defendant’s] act were dangerous to human
life” and that the defendant knew of this danger but “deliberately acted with
conscious disregard for human life.” In contrast, “the natural and probable
consequences doctrine was ‘a theory of vicarious liability under which “[a]n


                                        42
aider and abettor [was] guilty not only of the intended, or target, crime but
also of any other crime a principal in the target crime actually commit[ted]
(the nontarget crime)” ’—including murder—‘ “that [was] a natural and
probable consequence of the target crime.” ’ ” (People v. Rivera (2021)
62 Cal.App.5th 217, 231, review granted Jun. 9, 2021, S268405.) Although
Senate Bill 1437 “ ‘abolished the natural and probable consequences doctrine’
as a theory of vicarious liability, ‘it maintained the viability of murder
convictions based on implied malice, and the definition of implied malice
remains unchanged.’ [Citation.] In other words, a person may still be
convicted of second degree murder . . . ‘if the person knows that his or her
conduct endangers the life of another and acts with conscious disregard for
life.’ ” (Rivera, at p. 232.)
      McDaniels argues that Senate Bill 1437’s amendment of section 188 to
provide that malice not be imputed based solely on a person’s participation in
a crime “was relevant to the adjudication of guilt” because he was also
charged with being a felon in possession of a firearm on the same date that
Pierce was killed. He notes there was evidence he may have committed other
crimes, such as brandishing a firearm, “that the jury could have used to
support a finding of malice.” But the jury was not instructed on felony
murder, and Senate Bill 1437 does not affect defendants like McDaniels who
were prosecuted for murder solely on the theory they acted with actual
malice. Thus, we agree with the Attorney General that the instruction
McDaniels claims should have been given did not apply, and his trial counsel
was not ineffective by failing to request it.
      G.     McDaniels Has Not Demonstrated that the Prosecutor Committed
             Misconduct by Relying on Racial Stereotypes.
      McDaniels contends the prosecutor’s use of racial stereotypes violated
his rights to due process and a fair trial. Specifically, he claims the


                                        43
prosecutor relied on racial stereotypes by attempting “to frame the incident
as a dispute between neighborhoods” and by “[r]eferr[ing] to the Black males
involved in the incident as ‘boys.’ ” (Boldface and some capitalization
omitted.) We are not persuaded on either count.
            1.    General legal standards
      Although McDaniels does not call it such, his claim is essentially one of
prosecutorial error. “Such error occurs, as a matter of state law, when a
prosecutor ‘engage[s] in deceptive or reprehensible tactics in order to
persuade the trier of fact to convict.’ [Citation.] Federal constitutional error
occurs only when the prosecutor’s actions ‘comprise a pattern of conduct that
is serious and egregious, such that the trial is rendered so unfair that the
resulting conviction violates the defendant’s right to due process of law.’ ”
(People v. Daveggio and Michaud (2018) 4 Cal.5th 790, 854.)
      “ ‘To prevail on a claim of prosecutorial misconduct based on remarks to
the jury, the defendant must show a reasonable likelihood the jury
understood or applied the complained-of comments in an improper or
erroneous manner. [Citations.] In conducting this inquiry, we “do not lightly
infer” that the jury drew the most damaging rather than the least damaging
meaning from the prosecutor’s statements.’ ” (People v. Brown (2003)
31 Cal.4th 518, 553–554; People v. Clair (1992) 2 Cal.4th 629, 663–664.)
      “Prosecutorial argument that includes racial references appealing to or
likely to incite racial prejudice violates the due process and equal protection
guarantees of the Fourteenth Amendment to the federal Constitution.”
(People v. Cudjo (1993) 6 Cal.4th 585, 625; see McCleskey v. Kemp (1987)
481 U.S. 279, 309, fn. 30.) “Because racial prejudice can strongly compromise
a juror’s impartiality [citations], even neutral, nonderogatory references to
race are improper absent compelling justification.” (Cudjo, at pp. 625–626.)



                                       44
            2.    The prosecutor’s focus on a conflict between Third World
                  and the Bottoms did not involve racial stereotypes.
      McDaniels first argues that the prosecutor relied on racial stereotypes
by pursuing the “theory that the gunfight was a result of a dispute between
neighborhoods.” We are not persuaded.
      Before trial, Ambrose moved to exclude references to Third World and
the Bottoms on the basis there was no evidence of a prior conflict between the
two areas. In response, the prosecutor acknowledged this was not a gang
case, but he opined that evidence about the neighborhoods was relevant to
proving implied malice: Understanding that people affiliated with the
Bottoms were on their way to Third World, people affiliated with Third World
prepared by getting their guns. The trial court denied Ambrose’s motion,
concluding it was “perfectly fair” to have testimony that if “someone shows up
from a different neighborhood in Oakland, that might raise a level of tension
or create some sort of air of anxiety.” The prosecutor then relied on the
supposed conflict between the two neighborhoods as a central theme.
      Initially, the Attorney General argues that McDaniels forfeited this
claim by failing to object below. Generally, to preserve a claim of
prosecutorial error, “ ‘a defendant must make a timely objection and request
an admonition; only if an admonition would not have cured the harm is the
claim of misconduct preserved for review.’ ” (People v. Friend (2009)
47 Cal.4th 1, 29.) We tend to agree with McDaniels that any objection to the
prosecutor’s references to the two neighborhoods would have been futile,
given the ruling on Ambrose’s motion in limine. The more fundamental
problem, however, is that neither defendant sought to exclude neighborhood
references on the basis they might play on racial stereotypes. Moreover, on
appeal McDaniels does not challenge the court’s ruling that such references


                                       45
were appropriate. Accordingly, this claim is forfeited. Nevertheless, we will
consider it on the merits.
      We begin by agreeing with McDaniels that the prosecutor’s theory of
warring neighborhoods was weak, as multiple witnesses testified there was
no preexisting conflict between the two areas. We cannot agree, however,
that the prosecutor’s “use of neighborhoods [was] a proxy for gang
membership” that attempted to capitalize on “the racial stereotype that Black
males are likely to be gang members.” As McDaniels recognizes, the
authorities “in support of the proposition that appeals to racial bias are
unconstitutional refer to overt appeals to racism.” (See, e.g., United States v.
Doe (D.C. Cir. 1990) 903 F.2d 16, 23–26 [improper references to “Jamaicans”];
McFarland v. Smith (2d Cir. 1979) 611 F.2d 414, 416 [reliance on fact that
witness and defendant were both Black to urge that witness was credible in
incriminating defendant]; see also People v. Cudjo, supra, 6 Cal.4th at p. 625
[prosecutor argued victim unlikely consented to sex with stranger who was “a
[B]lack man”].) Here, however, the prosecutor did not mention the race of
McDaniels or any other participant in the shootout, whether in connection
with the two neighborhoods or otherwise.
      We accept that comments may be racially biased even if they do not
explicitly refer to a particular group. But even if the prosecutor’s focus on the
two neighborhoods could be construed as suggesting that the men involved in
the gunfight represented opposing gangs, there was no linking of the men’s
race to their supposed gang membership. It would be speculative to conclude
that any juror understood the prosecutor to be suggesting that McDaniels
was a gang member, and thus more likely to be guilty, because he is Black.
Therefore, he fails to convince us that the prosecutor’s focus on the two
neighborhoods amounted to reliance on racial stereotypes.



                                       46
            3.     Viewed in context, the prosecutor’s references to the male
                   participants as “boys” was not an appeal to racial animus.
      McDaniels also complains that the prosecutor referred to him and the
other male participants in the gun battle as “boys.” For example, in his
opening statement, the prosecutor said, “Many of the witnesses will say as
soon as the shots ring out, even the young ladies who are present, they all
scatter. Who doesn’t scatter, all the boys with the guns.” He repeatedly
referred to the male participants as “boys” when questioning witnesses,
mostly R.B., and also used the term during his closing argument. Finally, he
used the term “boy” in particular to describe McDaniels—who was 29 years
old at the time of the shooting and 33 years old at the time of trial—while
questioning R.B.
      We agree with the Attorney General that McDaniels also forfeited this
claim, because he did not object below to the prosecutor’s use of the word
“boy” or “boys.” (See People v. Friend, supra, 47 Cal.4th at p. 29.)
Nevertheless, we will address this argument on the merits as well.
      Depending on the context, the use of the term “boy” may evince “racial
animus” against Black men. (Ash v. Tyson Foods, Inc. (2006) 546 U.S. 454,
456.) While we accept this premise, we are unconvinced there is a reasonable
likelihood that the prosecutor’s use of the term was motivated by racial bias
or triggered it in the jurors. To begin with, the prosecutor never addressed
McDaniels as “boy,” and referred to him in particular by that term only when
examining R.B. In turn, R.B. referred to McDaniels as “the boy they call TJ”
in her police interview, a recording of which was played for the jury. Indeed,
with one exception, the prosecutor referred to McDaniels as a “boy” only
when quoting R.B.’s interview statement. It is unlikely that any juror would
have perceived the prosecutor’s terminology as racially biased in these
instances, given that it merely echoed R.B.’s own words. As for the exception,


                                       47
when the prosecutor called McDaniels “the boy you [R.B.] were dating,” we
likewise doubt that any juror would have perceived this reference as racist.
      We also disagree with McDaniels that the prosecutor’s references to
various groupings of the shooting participants as “boys” functioned as “a
racist dog-whistle.” McDaniels was arguably too old to make calling him a
“boy” appropriate, and prosecutors should think twice before using terms like
this that could be perceived as “demeaning and infantilizing” criminal
defendants. But here, the record does not reveal the actual ages of most of
the other participants aside from Ambrose, who in fact was a minor at the
time of Pierce’s killing, and witnesses described other participants as
appearing very young. Thus, even accepting that calling the participants
“boys” was disrespectful to McDaniels in particular, we cannot say that the
term was so divorced from the actual ages of the participants that it conveyed
racial animus.
      In addition, we note the prosecutor also referred to various women
involved in the events as “girls,” which McDaniels does not claim was racist.
We think this parity makes it less likely that the jurors would have
interpreted the term “boys” as pejorative. Indeed, another theme of the trial
was that the shooting was sparked by a “girl fight.” Although McDaniels
insists the prosecutor introduced the term “girl fight,” Harbin’s girlfriend
independently described her confrontation with J.G. as a “girls’ fight.” Given
the record as a whole, we are not persuaded that the prosecutor’s adoption of
terms and descriptions that witnesses also used conveyed racial animus.11




      11 The Attorney General states the prosecutor “is himself a gentleman
of color.” Our record does not confirm whether this is true.

                                       48
      H.    No Cumulative Error Appears.
      Finally, McDaniels claims the cumulative impact of the errors he
identifies requires reversal of his murder conviction. The only potential
errors we have identified are the omission of an instruction on provocative act
murder and the instruction that implied malice murder is a general intent
crime, which we conclude are still harmless even if considered collectively.
Accordingly, we reject this claim as well.
                                      III.
                                  DISPOSITION
      The judgment is affirmed.




                                      49
                                   _________________________
                                   Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
Sanchez, J.




People v. McDaniels A158181


                              50